OPINION AND ORDER
The motion of the Commonwealth of Kentucky for a review of the decision of the Court of Appeals is granted.
The decision of the Court of Appeals rendered November 2, 1979, is reversed, and this proceeding is remanded to the Court of Appeals for trial upon those issues not previously considered and disposed of by the court. Rudolph v. Commonwealth, Ky., 564 S.W.2d 1 (1978), and Commonwealth v. Blair, Ky., 592 S.W.2d 132 (1979).
PALMORE, C. J., and AKER, CLAYTON, LUKOWSKY, STEPHENSON and STERNBERG, JJ., concur.
STEPHENS, J., not sitting.
Entered April 1, 1980.
/s/ John S. Palmore Chief Justice